
	
		III
		112th CONGRESS
		2d Session
		S. RES. 355
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2012
			Mr. Hatch (for himself
			 and Mr. Lee) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory of Special Agent Jared
		  Francom of the Ogden, Utah Police Department.
	
	
		Whereas, on January 4, 2012, Special Agent Jared Francom
			 of the Ogden, Utah Police Department, serving on the Weber-Morgan Narcotics
			 Strike Force, was fatally wounded in a shooting while serving a search warrant
			 on a residence in Ogden;
		Whereas Officers Michael Rounkles, Kasey Burrell, and
			 Shawn Grogan of the Ogden Police Department were also wounded in the
			 shooting;
		Whereas Sergeant Nate Hutchinson of the Weber County
			 Sheriff’s Office was also wounded in the shooting;
		Whereas Officer Jason Vanderwarf of the Roy Police
			 Department was also wounded in the shooting;
		Whereas the officers on the Weber-Morgan Narcotics Task
			 Force acted quickly and bravely to subdue the shooting suspect, preventing
			 further injury and loss of life;
		Whereas Officer Kasey Burrell remains in the hospital
			 recovering from serious injuries sustained in the shooting;
		Whereas Special Agent Francom served with the Ogden Police
			 Department for 8 years;
		Whereas Special Agent Francom served the Ogden community
			 with honor and distinction;
		Whereas the people of Utah have come together to mourn and
			 honor Special Agent Francom, with an estimated 4,000 people attending the
			 funeral of Special Agent Francom on January 11, 2012, in Ogden; and
		Whereas the injury or loss of any police officer is a
			 reminder of the risks taken by all the men and women of law enforcement on
			 behalf of their communities: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the sacrifice of Special Agent Jared Francom;
			(2)extends the
			 deepest condolences of the Senate to the family and friends of Special Agent
			 Francom;
			(3)expresses the
			 wishes of the Senate for a full and speedy recovery of all the officers wounded
			 in the shooting in Ogden, Utah; and
			(4)recognizes the
			 remarkable courage and honor that the men and women in law enforcement display
			 and the risks those men and women take to keep their communities safe.
			
